Citation Nr: 1103007	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Propriety of the reduction in disability for service-
connected post diskectomy, herniated nucleus pulposus, L4-L5 from 
40 to 20 percent.

2.  Propriety of the reduction in disability for service-
connected post degenerative disc disease of the cervical spine 
from 30 to 20 percent.

3.  Propriety of the reduction in disability for service-
connected peripheral radiculopathy of the left upper extremity 
from 20 to 10 percent.

4.  Entitlement to a rating in excess of 20 percent for post 
diskectomy, herniated nucleus pulposus, L4-L5.

5.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.

6.  Entitlement to a rating in excess of 10 percent for 
peripheral radiculopathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to May 1986.

These matters were last before the Board of Veterans' Appeals 
(Board) in March 2010 on appeal from a September 2008 rating 
decision by the Nashville Regional Office (RO).  The Board 
remanded the claims for additional development.

The Board observes that the RO had also denied entitlement to a 
total rating for compensation purposes based on unemployability 
due to service-connected disabilities (TDIU).  The Veteran timely 
appealed that denial, but, during the pendency of his appeal, the 
RO granted entitlement to TDIU in a July 2010 rating decision, 
effective January 28, 2006.

Where a claim for service connection is granted during the 
pendency of an appeal, a second notice of disagreement (NOD) must 
thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date assigned 
for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As the Veteran has not submitted any statements 
reflecting disagreement with the July 2010 rating decision, and 
the claim for TDIU has been granted, it is not before the Board 
and is not reflected on the title page.  


FINDINGS OF FACT

1.  Following a May 2007 VA examination, the RO, in a July 2007 
rating decision,  proposed to reduce the rating for the lumbar 
herniated nucleus pulposus from 40 percent to 20 percent, for the 
cervical spine disability from 30 percent to 20 percent, and for 
the left median nerve paralysis from 20 percent to 10 percent.

2.  By a letter dated August 1, 2007, the RO notified the Veteran 
that the RO proposed to reduce his disability evaluations, and 
enclosed the July 2007 rating decision discussing the medical 
evidence reflecting improvement in his disabilities.

3.  By a rating decision dated in September 2008 the RO 
implemented a reduction to 20 percent for the lumbar disability, 
20 percent for the cervical disability, and 10 percent for the 
median nerve disability, effective December 1, 2008.  Notice of 
the reduction was mailed to the Veteran September 24, 2008.

4.  In reducing the disability ratings effective December 1, 
2008, the RO in its September 2008 rating decision met all due 
process requirements in executing such reductions, and the 
decision to reduce the ratings was properly substantiated by the 
evidence of record, which reflected an improvement in the 
service-connected disabilities, and which did not reflect that 
the criteria supporting the current ratings were met.

5.  During the appellate period, the Veteran's lumbar flexion has 
not been measured at less than 60 degrees, 45 degrees upon 
repetition.

6.  The Veteran experiences numbness, with intermittent 
frequency, and moderately decreased motor responses in his right 
lower extremity associated with his service-connected lumbar 
spine disability.

7.  The Veteran experiences numbness, with intermittent 
frequency, and moderately decreased motor responses in his left 
lower extremity associated with his service-connected lumbar 
spine disability.

8.  The Veteran experiences urinary frequency, waking him three 
(3) times a night and requiring daytime voiding at intervals less 
than every 3 hours, associated with his service-connected lumbar 
spine disability.

9.  The Veteran experiences left-sided radiating pain and 
tingling in his shoulder and elbow associated with his service-
connected cervical spine disability.

10.  The Veteran experiences left hand neuropathic symptoms 
(decreased touch, vibratory, position, and pain senses) 
associated with his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The reduction in disability for service-connected post 
diskectomy, herniated nucleus pulposus, L4-L5 from 40 to 20 
percent, effective December 1, 2008, was proper; and the criteria 
for restoration of a 40 percent disability rating, or the 
assignment of an increased rating, have not been met for any time 
during the period from December 1, 2008. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.344, 4.97, Diagnostic Code 5243 (2010).

2.  The reduction in disability for service-connected post 
degenerative disc disease of the cervical spine from 30 to 20 
percent, effective December 1, 2008, was proper; and the criteria 
for restoration of a 30 percent disability rating, or the 
assignment of an increased rating, have not been met for any time 
during the period from December 1, 2008. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.344, 4.97, Diagnostic Code 5243 (2010).

3.  The reduction in disability for service-connected peripheral 
radiculopathy of the left upper extremity from 20 to 10 percent, 
effective December 1, 2008, was proper; and the criteria for 
restoration of a 20 percent disability rating, or the assignment 
of an increased rating, have not been met for any time during the 
period from December 1, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.97, 
Diagnostic Code 8515 (2010).

4.  The criteria for a 20 percent rating for numbness in the 
right lower extremity due to the lumbar spine disability are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for a 20 percent rating for numbness in the left 
lower extremity due to the lumbar spine disability are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8520 (2010).

6.  The criteria for a separate evaluation of 20 percent for 
urinary frequency have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.115a, Diagnostic Code 7542 (2010).

7.  The criteria for a separate evaluation of 20 percent for 
radicular symptoms of the left upper extremity, specifically the 
shoulder and elbow, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8510 
(2010).

8.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under the VCAA, VA has a duty 
to notify the claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied.  

This case was remanded in January 2010 for the provision of a VA 
examination and for the RO/AMC to obtain recent VA treatment 
records.  The claims file reflects that additional VA treatment 
records were gathered and an examination was conducted in May 
2010.  Thus, the Board finds that all actions and development 
directed in the May 2009 remand have been substantially 
completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Because this case involves a rating reduction rather than a 
rating increase, there are specific notice requirements, found in 
38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in 
ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements 
for reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of the 
proposed reduction, with notice of the reasons for the proposed 
reduction.  Further, the beneficiary must be allowed a period of 
at least 60 days to submit additional evidence to show that the 
rating should not be reduced.  After the allotted period, if no 
additional evidence has been submitted, final rating action will 
be taken and the rating will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating expires.  38 
C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA 
must comply with those provisions rather than the notice and duty 
provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320  
(1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which 
may be used in such determinations); see also Damrel v. Brown, 6 
Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc) (standards for review of evidence).

As discussed below, the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond.  Further, the 
Veteran has been given ample opportunity to present evidence and 
argument in support of his claims.  Pursuant to 38 C.F.R. 
§ 3.655, all relevant evidence necessary for an equitable 
disposition of the Veteran's appeal of this issue has been 
obtained and the case is ready for appellate review.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Ratings and Reductions

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons for 
the reduction.  The Veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing.  
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from the 
date of notice to the Veteran of the final action expires.  38 
C.F.R. § 3.105(e), (i)(2)(i).

The requirements under 38 C.F.R. § 3.105(e) for reduction of the 
schedular disability ratings of the lumbar herniated nucleus 
pulposus, cervical spine, and left upper extremity (median nerve 
paralysis), were properly carried out by the RO.  In August 2007, 
the RO notified the Veteran of a proposed rating reduction 
(issued in a July 2007 rating decision), and the RO instructed 
the Veteran to submit within 60 days any additional evidence to 
show that his rating should not be reduced. The RO further 
notified the Veteran that he could request a personal hearing, 
which he did not do.

The RO took final action to reduce the disability ratings in a 
September 2008 rating decision, in which the ratings were reduced 
effective December 1, 2008.  The RO informed the Veteran of this 
decision by letter dated September 24, 2008.  This action was 
more than 60 days from the time of notice of the proposed action.  
Thus the RO properly carried out the procedural requirements 
under 38 C.F.R. § 3.105(e) for reduction of the schedular 
disability ratings; the Veteran does not contend otherwise.

However, specific requirements must be met in order for VA to 
reduce certain ratings assigned for service-connected 
disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  The requirements for 
reduction of ratings in effect for five (5) years or more are set 
forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete examinations, 
can justify a reduction; these provisions prohibit a reduction on 
the basis of a single examination.  See Brown v. Brown, 5 Vet. 
App. 413, 417-18 (1995).

For other disabilities that are likely to improve, that is, 
disabilities for which a rating has been in effect for less than 
five years, re-examinations disclosing improvement in 
disabilities will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Specifically, it is necessary to ascertain, based upon 
a review of the entire recorded history of the condition, whether 
the evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that such 
improvement actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 
4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  However, post-reduction evidence may not be used 
to justify an improper reduction.

Under 38 C.F.R. § 3.344(c), the pertinent disability rating must 
have continued for five years or more before the criteria in 
paragraphs (a) and (b) of that section become applicable.  Here, 
the 40 percent evaluation for the lumbar hernia, the 30 percent 
for the cervical spine, and the 20 percent for the median nerve 
paralysis were granted effective October 4, 2004 and were reduced 
effective December 1, 2008.  Thus, the ratings had not been in 
effect for the requisite five-year period of time as set forth at 
38 C.F.R. § 3.344(a) and (b).  The provisions of 38 C.F.R. 
§ 3.344(a) and (b) are not directly applicable in this case.

In considering the propriety of a reduction, a review of the 
rules for establishing disability ratings is appropriate.  
Disability ratings are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2010).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the Veteran's complete 
medical history.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, if an increase in the level of a service-
connected disability is at issue, which is also true here, the 
primary concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). However, a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation during the period from the time 
the increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing the symptoms of his service-
connected disabilities are deemed competent evidence to the 
extent of his perception of the symptoms.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

Herniated nucleus pulposus - lumbar spine

In evaluating whether a reduction was warranted in the disability 
rating assigned for the Veteran's service- connected lumbar 
herniated nucleus pulposus, the RO appropriately considered the 
diagnostic criteria specifically addressing the general rating 
formula for diseases and injuries of the spine found at 38 C.F.R. 
§ 4.71a.  That code provides for the evaluation of spinal 
disabilities based in part on findings of range of motion.

In general, under 38 C.F.R. § 4.40, functional loss may be due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the veteran on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  However, 
a little-used part of the musculoskeletal system may be expected 
to show evidence of disuse, as, for example, through muscle 
atrophy.  38 C.F.R. § 4.40.  The provisions of 38 C.F.R. §§ 4.45 
and 4.59 also contemplate inquiry into whether there is 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled movements 
smoothly, and pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are also 
related considerations.

The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Codes 5235 to 5243 unless the 
disability rated under Code 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the 
thoracolumbar spine, greater than 60 degrees, 
but no greater than 85 degrees; or a combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees, but not greater than 
235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or more of 
the height.

2) 20 percent - forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphyosis;

3) 30 percent - forward flexion of the cervical 
spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine;

4) 40 percent - unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.  The 
normal combined range of motion of the cervical spine is 240 
degrees and each range of motion measurement is rounded to the 
nearest five degrees.  Id.  Disability of cervical spine segments 
is to be evaluated separately from any disability of the 
thoracolumbar spine segments unless there is unfavorable 
ankylosis of all segments.  Id., Note 6.  Any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, are to be evaluated separately.  
Id., Note 1.

To warrant a 40 percent rating for the Veteran's lumbar spine 
disability, there would need to be unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; or, under the current Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having a 
total duration of at least four (4) weeks but less than six (6) 
weeks during the past 12 months.

The critical evidence considered by the RO in February 2005 in 
granting a 40 percent disability rating is contained in the 
report of a December 2004 VA examination.  Radiographic 
examination then found mild scoliosis with convexity to the left, 
with spina bifida occulta of S1 noted, and found to be of "no 
clinical significance."  There was also noted some narrowing of 
L4-L5 intervertebral disk space with marginal spurs due to early 
degenerative changes.  There was no fracture or subluxation 
noted.  

Results of that examination included a finding of lumbar flexion 
of 65 degrees, extension of 20 degrees, and muscle spasms.  The 
Veteran stated he experienced daily pain and was no longer able 
to work because of his low back disability.  This became the 
basis of the RO's February 2005 rating decision to increase the 
disability rating from 10 to 40 percent, effective from October 
4, 2004.

The basis for the July 2007 rating decision proposing to reduce 
of the evaluation assigned for the lumbar disability from 40 to 
20 percent is contained in the May 2007 VA examination report and 
February and March 2007 statements from two (2) former employers.  
Those statements reflect that the Veteran worked as a call center 
manager until June 2005, when he quit because of a family 
commitment, and then worked as manager of a different call center 
from November 2005 through January 2006 when he quit voluntarily.  
The May 2007 examination findings show that his lumbar flexion 
was to 60 degrees and his extension was 20 degrees; flexion was 
reduced to 45 degrees upon repetitive motion due to pain.  These 
values do not meet the criteria warranting a 40 percent rating 
under the general rating formula for diseases and injuries of the 
spine.

Thus, based on the evidence present at the time of the September 
2008 rating decision that proposed the reduction on appeal here, 
the reduction from 40 percent to 20 percent for the rating 
assigned for the lumbar disability was consistent with the level 
of impairment as reflected by the examination results and the 
information from the Veteran's former employers.

Further, the evidence at that time also did not show that the 
Veteran's lumbar disability met any other criteria under the 
general rating formula for diseases and injuries of the spine so 
as to warrant a continued 40 percent rating, or a higher rating, 
at the time of the September 2008 rating decision.  The evidence 
does not show that the lumbar disability resulted in unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; favorable ankylosis of 
the entire thoracolumbar spine; or, under the current Formula for 
Rating Intervertebral Disc Syndrome, incapacitating episodes 
having a total duration of at least four (4) weeks but less than 
six (6) weeks during the past 12 months.

During the May 2007 examination, the Veteran reported that he had 
not worked in 18 months because he had not been able to find a 
job that he could perform without exacerbating his back and neck 
pain.  He reported experiencing spasms twice a month that last 
for approximately two to three days.  He also reported 
experiencing an incapacitating episode from May 13 to May 21.  
The examiner noted that he had not been ordered to bedrest by a 
physician in the last 12 months.

The examiner at the May 2007 VA examination opined that, due to a 
lack of care over the last several months, the Veteran's physical 
abilities could not be predicted without resort to speculation 
since his current restrictions might be temporary or reversible.  
Nevertheless, based on the diagnostic criteria as discussed 
above, the clinical findings and evidence overall does not show 
that, at the time of the September 2008 rating decision, a rating 
of 40 percent was warranted.

A June 2007 electrophysiologic study showed no evidence of 
lumbosacral radiculopathy on either side of the Veteran's body.  
An August 2008 treatment note reflects that the Veteran's 
radicular complaints are unsupported by medical evidence.

The report of a subsequent VA examination in May 2010 basically 
confirms the objective findings made in the May 2007 VA 
examination report with respect to the severity of the Veteran's 
lumbar spine disability in relation to the relevant diagnostic 
criteria of the general rating formula for diseases and injuries 
of the spine.

Results of the May 2010 examination show that the Veteran's 
lumbar range of motion was again measured at zero to 60 degrees 
with extension to 20 degrees; after repetitive motion, extension 
and flexion were the same, but there was pain.  These values do 
not meet or approximate the criteria so as to warrant a 40 
percent rating under the general rating formula for diseases and 
injuries of the spine.  Moreover, the May 2010 VA examination 
report does not contain evidence otherwise to warrant restoration 
of the 40 percent disability rating or to warrant an increased 
disability evaluation.  Ankylosis, the immobility and 
consolidation of a joint (Lewis v. Derwinski, 3 Vet. App. 259 
(1992)), has not been noted at any time during the appellate 
period.  The Board notes that the majority of treatment notes 
reflect that the Veteran reported experiencing radiating pain 
with his low backache, but the rating schedule for diseases and 
injuries of the spine is to be applied with or without symptoms 
such as pain (whether or not it radiates).  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 through 5243.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is no 
evidence that the Veteran's thoracolumbar pain is productive of 
disuse atrophy, skin changes, or objectively demonstrable 
weakness beyond that already noted and considered above.  Johnson 
v. Brown, 9 Vet. App. 7 (1997); DeLuca, 8 Vet. App. at 206.  As 
there is no medical evidence supporting an increased rating for 
the back disability, there also is no basis for a staged rating 
pursuant to Hart.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the medical evidence does not support a 40 
percent evaluation, the preponderance of the evidence is against 
the assignment of any higher rating and the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

However, the 2007 examiner noted both urinary incontinence and 
urgency in relationship with the lumbar spinal disability, but 
stated that the wearing of absorbent material was not necessary.  
The report reflects that the Veteran needed to void less than 
every three (3) hours during the day and approximately 3 times at 
night.  Although the 2010 examiner did not note any incontinence 
(rather than urgency/frequency) in relationship with the spinal 
disability, the Veteran testified in January 2010 that he has 
urinary frequency and has, on occasion, not been able to get to 
the restroom in time.  Further, the Veteran has reported pain 
radiating to his bilateral lower extremities and the 2010 
examiner diagnosed radiculopathies in the bilateral lower 
extremities based on electrodiagnostic testing and those findings 
were repeated in April 2010.  Per the instructions within the 
rating schedule, these symptoms will be evaluated separately 
below.

In regard to the urinary dysfunction and the pain noted in the 
Veteran's lower extremities, the Board notes 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1), requiring separate 
evaluation of any objective neurologic abnormalities.  Generally, 
neurological disorders are ordinarily to be rated in proportion 
to the impairment of motor, sensory, or mental function.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, and the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  A note to 
38 C.F.R. § 4.124(a) states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, indicates 
a degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  Also, when peripheral nerve involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree.  The words "mild," "moderate," and "severe" 
are not defined in the above rating criteria.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510 to 8540, which specifies that when there is no 
paralysis and the involvement is wholly sensory, the rating 
should be for the mild, or at most moderate, degree.  Diagnostic 
Code 8520 is applicable to symptoms related to the sciatic nerve; 
mild symptoms warrant a 10 percent rating.  

The 2010 examiner noted no sensory disturbance in the Veteran's 
lower extremities, but moderately decreased motor responses.  As 
such, the Board finds that a moderate, 20 percent rating is 
appropriate.  Per the schedule of ratings for the peripheral 
nerves (38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8540), when 
symptoms are bilateral, ratings should be combined with 
application of the bilateral factor.  See 38 C.F.R. § 4.26.  The 
Board finds that a 20 percent rating, for each lower extremity, 
is appropriate.

Regarding associated bladder abnormality, the Veteran has urinary 
frequency of 3 times per night and less than every 3 hours during 
the day.  Under 38 C.F.R. § 4.115a for voiding dysfunctions, 
daytime voiding interval between 2 to 3 hours or awakening to 
void 2 times a night warrants a 10 percent rating; daytime 
voiding between 1 and 2 hours or awakening to void 3 to 4 times a 
night warrants a 20 percent rating.  38 C.F.R. § 4.115a (2010).  
As such, the Board finds that the criteria for a separate 20 
percent rating have been approximated.

In sum, the preponderance of the competent evidence demonstrates 
that the reduction in rating from 40 percent to 20 percent for 
the lumbar spine disability was proper.  The competent evidence 
shows that at the time of the RO's decision proposing reduction, 
the appropriate rating corresponded to the determination of 20 
percent.  Further, that evidence, and subsequent medical evidence 
does not approximate the criteria for any higher rating.  
Therefore, the claims for restoration of a 40 percent rating, and 
for the provision of an increased rating, for that disability 
must be denied.  However, separate 20 percent ratings are granted 
for radiculopathies in each of the lower extremities and a 
separate 20 percent rating is  granted for the Veteran's voiding 
impairment.

Cervical Spine Disability

In evaluating whether a reduction was warranted in the disability 
rating assigned for the Veteran's service- connected cervical 
spine disability, the RO appropriately considered the diagnostic 
criteria specifically addressing the general rating formula for 
diseases and injuries of the spine found at 38 C.F.R. § 4.71a.  
That code provides for the evaluation of spinal disabilities 
based in part on findings of range of motion.

As noted above, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the veteran on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-ups.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson, 9 Vet. App. 7; DeLuca, 8 
Vet. App. at 206.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Codes 5235 to 5243 unless the 
disability rated under Code 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of the 
spine, a 20 percent rating is warranted with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis.  A 30 percent rating is warranted with forward flexion 
of the cervical spine 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately.  Id., Note 1.

A 30 percent rating is not available under the current Formula 
for Rating Intervertebral Disc Syndrome.  A 20 percent rating is 
warranted when there is evidence of incapacitating episodes of a 
total duration of at least two (2) weeks, but less than four (4) 
weeks during the last 12 months; a 40 percent rating is warranted 
with evidence of incapacitating episodes having a total duration 
of at least four (4) weeks but less than six (6) weeks during the 
past 12 months.

The critical evidence considered by the RO in February 2005 in 
granting a 40 percent disability rating is contained in a series 
of December 2004 VA examinations.  During a peripheral nerves 
examination, the examiner noted that the Veteran could place his 
chin on his neck and could put his chin to his shoulders, but his 
tilt to either side was limited to 20 degrees, as was his attempt 
to flex his head in backwards motion was to 20 degrees.  The 
examiner noted his could not complete testing because of the 
Veteran's "fear of pain."  

In another examination conducted in December 2004, the Veteran's 
spine was noted to have no postural abnormalities, and no fixed 
deformities.  The range of motion of his cervical spine was 
flexion to 25 degrees; extension to 20 degrees; right and left 
lateral flexion to 20 degrees; right and left rotation from 30 to 
40 degrees.  There was no pain on motion, weakness, fatigability, 
decreased endurance or incoordination noted.  The examiner noted 
that there was no obvious cause for limitation of motion.



The RO's February 2005 rating decision to increase the disability 
rating from 20 to 30 percent, effective from October 4, 2004, was 
based on range of motion showing evidence warranting a 20 percent 
rating and an additional 10 percent for DeLuca criteria.

The evidentiary basis for the July 2007 rating decision proposing 
to reduce of the evaluation assigned for the cervical disability 
from 30 to 20 percent is contained in the May 2007 VA examination 
report.  The examination findings show that his cervical flexion 
was to 30 degrees and his extension was 20 degrees; there was no 
additional loss of range of motion upon repetitive motion due to 
pain.  These values meet the criteria warranting a 20 percent 
rating, but not the additional 10 percent that was assigned in 
2005 under DeLuca.

Thus, based on the evidence present at the time of the September 
2008 rating decision that proposed the reduction on appeal here, 
the reduction from 30 percent to 20 percent for the rating 
assigned for the cervical disability was consistent with the 
level of impairment as reflected by the examination results.

Further, the evidence at that time also did not show that the 
Veteran's cervical disability met any other criteria under the 
general rating formula for diseases and injuries of the spine so 
as to warrant a continued 30 percent rating, or a higher rating, 
at the time of the September 2008 rating decision.  The evidence 
does not show that the lumbar disability resulted in forward 
flexion of the cervical spine 15 degrees or less or favorable 
ankylosis of the entire cervical spine; or, under the current 
Formula for Rating Intervertebral Disc Syndrome, incapacitating 
episodes having a total duration of at least four (4) weeks but 
less than six (6) weeks during the past 12 months.

During the May 2007 examination, the Veteran reported that he had 
not worked in 18 months because he had not been able to find a 
job that he could perform without exacerbating his back and neck 
pain.  The examiner noted that he had not been ordered to bedrest 
by a physician in the last 12 months.  The examiner at the May 
2007 VA examination opined that, due to a lack of care over the 
last several months, the Veteran's physical abilities could not 
be predicted without resort to speculation since his current 
restrictions might be temporary or reversible.  Nevertheless, 
based on the diagnostic criteria as discussed above, the clinical 
findings and evidence overall does not show that, at the time of 
the September 2008 rating decision, a rating of 30 percent was 
warranted.

A June 2007 electrophysiologic study showed no evidence of 
cervical radiculopathy on either side of the Veteran's body.  An 
August 2008 treatment note reflects that the Veteran's radicular 
complaints were unsupported by medical evidence.  The report of a 
subsequent VA examination in May 2010 basically confirms the 
objective findings made in the May 2007 VA examination report 
with respect to the severity of the Veteran's cervical spine 
disability in relation to the relevant diagnostic criteria of the 
general rating formula for diseases and injuries of the spine.

Results of the May 2010 examination show that the Veteran's 
cervical range of motion was again measured at zero to 30 degrees 
with extension increased to 25 degrees (from 20 degrees in 2007); 
after repetitive motion, extension and flexion were the same, but 
there was pain.  These values do not meet or approximate the 
criteria so as to warrant a 30 percent rating under the general 
rating formula for diseases and injuries of the spine; they 
reflect that a 20 percent rating is appropriate and that, as 
there was no additional loss of range of motion upon repeated 
movement, a higher rating based on DeLuca criteria is not 
appropriate.  

Moreover, the May 2010 VA examination report does not contain 
evidence otherwise to warrant restoration of the 30 percent 
disability rating or to warrant an increased disability 
evaluation.  Ankylosis, the immobility and consolidation of a 
joint (Lewis, 3 Vet. App. 259), has not been noted at any time 
during the appellate period.  The Board notes that the majority 
of treatment notes reflect that the Veteran reported experiencing 
radiating pain with his neck disability, but the rating schedule 
for diseases and injuries of the spine is to be applied with or 
without symptoms such as pain (whether or not it radiates).  38 
C.F.R. § 4.71(a), Diagnostic Codes 5235 through 5243.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is no 
evidence that the Veteran's cervical pain is productive of disuse 
atrophy, skin changes, or objectively demonstrable weakness 
beyond that already noted and considered above.  Johnson, 9 Vet. 
App. 7; DeLuca, 8 Vet. App. at 206.  As there is no competent or 
factually supported evidence supporting an increased rating for 
the neck disability, there also is no basis for a staged rating 
pursuant to Hart.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the medical evidence does not support a 30 
percent evaluation, the preponderance of the evidence is against 
the assignment of any higher rating and the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53- 56. 

However, the 2007 examiner noted that the Veteran reported pain 
and tingling radiating into his shoulders.  Although June 2007, 
August 2008, and December 2009 treatment notes reflect no 
evidence of cervical radiculopathy, the 2010 VA examiner did note 
abnormal needle electrode examination results affecting the left 
upper extremity as well as a four (4) out of five (5) decreased 
elbow motor response.  Those results are reiterated in an April 
2010 treatment note.  Left C6 radiculopathy was diagnosed.  Per 
the instructions within the rating schedule, these symptoms will 
be evaluated separately below -  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1), requires separate evaluation of any 
objective neurologic abnormalities.  Generally, neurological 
disorders are ordinarily to be rated in proportion to the 
impairment of motor, sensory, or mental function.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, and the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  A note to 
38 C.F.R. § 4.124(a) states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, indicates 
a degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  Also, when peripheral nerve involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree.  The words "mild," "moderate," and "severe" 
are not defined in the above rating criteria.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510 to 8540, which specify that when there is no paralysis 
and the involvement is wholly sensory, the rating should be for 
the mild, or at most moderate, degree.  Diagnostic Code 8510 is 
applicable to symptoms related to the upper radicular group (the 
fifth and sixth cervicals, affecting the shoulder and elbow); 
mild symptoms warrant a 20 percent rating.  

The 2010 examiner noted that the Veteran reported sensory 
symptoms of pain and tingling radiating into his left shoulder 
and along his left upper extremity associated with the cervical 
disability.  As noted above, elbow motor function was noted to be 
slightly decreased at 4 out of 5.  As such, the Board finds that 
a 20 percent rating is appropriate under Diagnostic Code 8510 for 
those left-sided neurologic symptoms.

In sum, the preponderance of the competent evidence demonstrates 
that the reduction in rating from 30 percent to 20 percent for 
the cervical spine disability was proper.  The competent evidence 
shows that at the time of the RO's decision proposing reduction, 
the appropriate rating corresponded to the determination of 20 
percent.  Further, that evidence, and subsequent medical evidence 
does not approximate the criteria for any higher rating.  
Therefore, the claims for restoration of a 30 percent rating, and 
for the provision of an increased rating, for that disability 
must be denied.  However, a separate 20 percent rating has been 
granted for the radiating symptoms experienced in the left upper 
extremity (shoulder and elbow).

Median Nerve Paralysis - Left Upper Extremity

In evaluating whether a reduction was warranted in the disability 
rating assigned for the Veteran's service-connected median nerve 
disability, the RO appropriately considered the diagnostic 
criteria specifically addressing the diseases of the peripheral 
nerves found at 38 C.F.R. § 4.124a, specifically Diagnostic Code 
8515.  That code provides for the evaluation of nerve 
disabilities based on the extent of paralysis.

Diagnostic Code 8515 provides for a 60 percent disability of the 
minor arm for complete paralysis.  Complete paralysis is defined 
as inclination of the hand to the ulnar side with the index and 
middle fingers more extended than normally, considerable atrophy 
of the muscles of the thenar eminence, and the thumb in the plane 
of the hand (ape hand); incomplete and defective pronation of the 
hand with the absence of flexion of the index finger, feeble 
flexion of the middle finger, inability to make a fist, and index 
and middle fingers that remain extended; inability to flex the 
distal phalanx of the thumb with defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances.  38 
C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

The Veteran was rated at the 20 percent level for incomplete, 
severe paralysis of the median nerve; he is now rated at 10 
percent.  The left arm is his minor arm.  A 20 percent rating is 
warranted when there is evidence of moderate symptoms.

The critical evidence considered by the RO in February 2005 in 
granting a 20 percent disability rating is contained in the 
report of a December 2004 VA examination.  Results of that 
examination included a finding that bicep and radial reflexes 
were significantly reduced.  The RO's February 2005 rating 
decision to assign a disability rating of 20 percent, effective 
from October 4, 2004, was based on that evidence.


The evidentiary basis for the July 2007 rating decision proposing 
to reduce of the evaluation assigned for the median nerve 
disability from 20 to 10 percent is contained in the May 2007 VA 
examination report.  The examination findings show no 
electrophysiologic evidence of a median neuropathy, or cervical 
radiculopathy, in either upper extremity; the examiner opined 
that the median nerve paralysis had resolved.  Thus, based on the 
evidence present at the time of the September 2008 rating 
decision that proposed the reduction on appeal here, the 
reduction from 20 percent to 10 percent for the rating assigned 
for the median nerve disability was consistent with the 
examination results.

Further in this regard, the evidence at that time also did not 
show that the Veteran's median nerve disability met any other 
criteria under the general rating formula for diseases and 
injuries of the spine so as to warrant a continued 20 percent 
rating, or a higher rating, at the time of the September 2008 
rating decision.  

During the May 2007 examination, the Veteran reported that he had 
not worked in 18 months because he had not been able to find a 
job that he could perform without exacerbating his back and neck 
pain.  The examiner noted no effects on the Veteran's daily 
activities due to the median nerve disability.

A June 2007 electrophysiologic study showed no evidence of 
cervical radiculopathy on either side of the Veteran's body.  An 
August 2008 treatment note reflects that the Veteran's radicular 
complaints were unsupported by medical evidence.

The report of a subsequent VA examination in May 2010 reflects 
that the Veteran was experiencing a cervical radiculopathy.  
Specifically, needle electrode examination showed abnormalities 
with the left pronator teres muscle, biceps, triceps, deltoid, 
and brachioradialis.  The examiner noted that the Veteran has 
hand and wrist neuropathic symptoms - decreased light touch, 
vibratory sense, position sense, and pain sensation - that would 
inhibit him from performing tasks requiring manual dexterity.  
Results of the May 2010 examination show that the Veteran's wrist 
and finger movements were measured at four (4) on a five (5) 
scale.

As noted above, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory, or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and character of 
the injury, and the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A 
note to 38 C.F.R. § 4.124(a) states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, indicates 
a degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  Also, when peripheral nerve involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree.  The words "mild," "moderate," and "severe" 
are not defined in the above rating criteria.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Diagnostic Code 8515 is applicable to symptoms related to the 
median nerve, specifically affecting the hand and wrist.  The 
2010 examiner noted that the Veteran reported sensory symptoms of 
radiating pain and tingling along his left upper extremity into 
his hand and wrist.  After conducting electrophysiologic 
examination of the Veteran, the examiner diagnosed hand 
neuropathic symptoms associated with the cervical disability.  As 
these symptoms, as identified by the examiner (touch, vibratory, 
position, and pain senses) are all sensory, the Board finds that 
the 10 percent rating is appropriate for those left-sided 
neurologic symptoms.  See note at "Diseases of the Peripheral 
Nerves" in 38 C.F.R. § 4.124(a).

The Board notes that electrophysiologic evidence showing a 
neurologic hand/wrist disability associated with the cervical 
disability was not found in the prior, 2007, examination.  As 
such, the results of the 2010 examination appear to reflect an 
increase in symptomatology.  However, under the rating criteria, 
the disability as described by the 2010 examiner most closely 
approximates a mild, or 10 percent, disability evaluation.  As 
such, there is no medical evidence supporting a rating in excess 
of 10 percent for the median nerve disability and there also is 
no basis for a staged rating pursuant to Hart.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the medical evidence 
does not support a 20 percent evaluation, the preponderance of 
the evidence is against the assignment of any higher rating and 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 
56. 

In sum, the preponderance of the competent evidence demonstrates 
that the reduction in rating from 20 percent to 10 percent for 
the median nerve disability was proper.  The competent evidence 
shows that at the time of the RO's decision proposing reduction, 
there was no electrophysiologic medical evidence supporting the 
existence of a median nerve disability due to the cervical 
disability.  Although subsequent evidence did reveal the 
existence of such a disability, that evidence does not show that 
the severity of the disability approximates the criteria for any 
higher rating.  Therefore, the claims for restoration of a 20 
percent rating, and for the provision of an increased rating, for 
that disability must be denied. 


Extraschedular Consideration

In reaching the above decisions, the Board has considered the 
issue of whether any of the Veteran's service-connected 
disabilities present an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating was warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).   In this case, there is no evidence of frequent periods 
of hospitalization associated with the disabilities in question.  

The 2007 and 2010 VA examination reports reflect that the Veteran 
has reported that both his back and neck disabilities impair his 
ability to work.  Although the Veteran reported stopping his 
employment due to these service-connected disabilities, 
statements from his former employers reflect that he stopped 
working due to a family commitment and later voluntarily ceased 
employment without explanation.  The 2010 examiner noted that 
sedentary work could be performed, but tasks requiring manual 
dexterity might, due to the median nerve paralysis, take longer.  

No examiner has opined that the Veteran's lumbar disability, 
alone, or the cervical disability, alone, or the median nerve 
disability, alone, renders him unable to work.  It is clear that 
the Veteran's symptoms from each of these disabilities have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors into 
account.  Indeed, the schedule is intended to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
However, the Board observes that the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See 38 C.F.R. § 4.1.

Further, none of the disabilities have necessitated frequent 
periods of hospitalization, or otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board notes that the Veteran's representative noted in a 
September 2010 statement that he had been granted TDIU and 
contended that VA could not "have it both ways."  However, TDIU 
is granted where all of the Veteran's service connected 
disabilities are rated less than total, but, jointly prevent him 
from obtaining or maintaining all gainful employment for which 
his education and occupational experience would otherwise qualify 
him (italics added for emphasis).  38 C.F.R. § 4.16 (2010).  
Unlike TDIU, decisions regarding increased disability ratings and 
extraschedular consideration are made on the basis of the 
severity of each individual disability; here, the Board has 
determined that none of the disabilities, alone, present an 
exceptional or unusual disability picture warranting referral for 
extraschedular consideration.




ORDER

Reduction of the disability rating for a lumbar spine disability 
to 20 percent effective December 1, 2008 was proper; restoration 
of a 40 percent rating is denied.

Entitlement to an evaluation in excess of 20 percent for the 
service-connected lumbar spine disability is denied.  

A separate 20 percent rating for radiculopathy of the right lower 
extremity is granted.

A separate 20 percent rating for radiculopathy of the left lower 
extremity is granted.

A separate 20 percent rating for bladder impairment (voiding 
dysfunction) is granted.

Reduction of the disability rating for a cervical spine 
disability to 20 percent effective December 1, 2008 was proper; 
restoration of a 30 percent rating is denied.

Entitlement to an evaluation in excess of 20 percent for the 
service-connected cervical spine disability is denied.  

A separate 20 percent rating for neurologic symptoms of the left 
shoulder and elbow is granted.

	(CONTINUED ON NEXT PAGE)







Reduction of the disability rating for a left median nerve 
disability to 10 percent effective December 1, 2008 was proper; 
restoration of a 10 percent rating is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected left median nerve disability is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


